Exhibit 10.1

 

FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT AND WAIVER

 

This Fifth Amendment to Loan and Security Agreement and Waiver (this
“Amendment”) is entered into as of March 9, 2016, by and among MODERN SYSTEMS
CORPORATION, a Delaware corporation, formerly known as BluePhoenix Solutions
USA, Inc., a Delaware corporation (“Modern”) and MS MODERNIZATION SERVICES,
INC., a Texas corporation, formerly known as Sophisticated Business Systems,
Inc., successor by merger to BP-AT Acquisition LLC, a Delaware limited liability
company f/k/a BP-AT Acquisition Corporation, a Delaware corporation (“MS”, and
collectively with Modern, “Borrowers”, and each individually, a “Borrower”), and
COMERICA BANK (“Bank”).

 

RECITALS

 

Borrowers and Bank are parties to that Loan and Security Agreement dated October
2, 2013, as it may be amended from time to time, including without limitation by
that certain First Amendment to Loan and Security Agreement, Joinder, and
Modification to Loan Documents dated September 25, 2014, that certain Omnibus
Modification to Loan Documents and Consent dated January 8, 2015, that certain
Third Amendment to Loan and Security Agreement, Modification to Loan Documents
and Consent dated May 1, 2015, and that certain Fourth Amendment to Loan and
Security Agreement dated May 11, 2015 (as amended, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment and
Borrowers have requested that Bank waive the occurrence of certain Events of
Default.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                    Borrowers failed to comply with (a) Section 6.2(ix) by
failing to deliver an intellectual property report as of December 31, 2015, (b)
Section 6.7(a) of the Agreement (Minimum Liquidity) for the testing periods
ended September 30, 2015 and December 31, 2015 and (c) Section 6.7(b) of the
Agreement (New Equity Event) as of December 31, 2015 (collectively, the
“Borrower Covenant Violations”). In addition, (i) Prescott Group Aggressive
Small Cap Master Fund (“Prescott”) failed to comply with Section 13(b) of the
Guaranty executed by Prescott by failing to deliver to Bank a compliance
certificate for the period ended December 31, 2015, and (ii) Columbia Pacific
Opportunity Fund, L.P. (“Columbia”) failed to comply with Section 13(b) of the
Guaranty executed by Columbia by failing to deliver to Bank a compliance
certificate for the period ended December 31, 2015 (collectively, the “Guarantor
Covenant Violations”, and collectively with the Borrower Covenant Violations,
the “Covenant Violations”). Borrower, Prescott, and Columbia requested that Bank
waive the Covenant Violations. Bank hereby waives the Covenant Violations. This
waiver is specific as to content and time, shall be limited precisely as
written, and shall not constitute a waiver of any other current or future
Default or Event of Default or breach of any covenant contained in the Agreement
or the terms and conditions of any other Loan Documents. Bank expressly reserves
all of its various rights, remedies, powers and privileges under the Agreement
and the other Loan Documents due to any other Default, Event of Default or
breach not waived herein.

 

2.                  Exhibit A of the Agreement is amended by amending and
restating the following defined terms to read in their entireties as follows:

 

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.

 

“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 



 

 

 

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of the Parent and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Parent’s Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash employee compensation expense, plus (v) non-cash expenses
approved in writing by Bank in its sole discretion for such period, minus (vi)
to the extent added in computing Consolidated Net Income, and without
duplication, all extraordinary and non-recurring revenue and gains (including
income tax benefits) for such period, all as determined in accordance with GAAP.

 

“Non-Formula Revolving Line Maturity Date” means June 30, 2017.

 

“Revolving Line Maturity Date” means June 30, 2017.

 

3.                    Subparagraph (d) of the definition of “Eligible Accounts”
in Exhibit A of the Agreement is amended and restated to read in its entirety as
follows:

 

“(d) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed twenty-five percent (25%)
of all Accounts (‘Concentration Limit’), to the extent such obligations exceed
the aforementioned percentage, except as approved in writing by Bank; provided,
however, the Concentration Limit for (i) IBM Corporation, (ii) Jetro, (iii)
Xerox, (iv) New York Times, (v) Lockheed Martin, (vi) Dell, and (vii) Fujitsu
shall be sixty percent (60%);”

 

4.                    New Section 6.7(c) is added to the Agreement to read in
its entirety as follows:

 

“(c) EBITDA. Tested monthly, EBITDA of Parent, measured on a trailing six (6)
month basis ending on the date of determination, of not less than the following
amounts on the following dates:

 

Testing Dates  Minimum EBITDA  December 31, 2015  ($1,575,000) January 31, 2016 
($1,400,000) February 29, 2016  ($1,000,000) March 31, 2016  ($700,000) April
30, 2016  ($500,000) May 31, 2016  ($200,000) June 30, 2016  $50,000  July 31,
2016  $50,000  August 31, 2016  ($200,000) September 30, 2016,  $50,000  October
31, 2016 and the last day of each month thereafter   $500,000” 

 

5.                    Section 7.12 of the Agreement is amended and restated to
read in its entirety as follows:

 

“7.12 Transfers to Parent. Transfer to Parent funds in excess of $450,000, in
the aggregate, during any fiscal year of Borrower.”

 



 2 

 

 

6.                   New Sections 13.10 and 13.11 are added to the Agreement to
read in their entireties as follows:

 

“13.10 Withholding Tax. All payments to be made by Borrowers, or either of them
under this Agreement or any of the other Loan Documents shall be made without
set-off or counterclaim and without deduction for or on account of any present
or future withholding or other taxes of any nature imposed by any governmental
authority or of any political subdivision thereof or any federation or
organization of which such governmental authority may at the time of payment be
a member, unless the applicable Borrower(s) is (are) compelled by law to make
payments subject to such tax. In such event, such Borrower(s) shall pay to Bank,
for the account of Bank, such additional amounts as may be necessary to ensure
that Bank receives a net amount equal to the full amount which would have been
receivable under this Agreement had payment not been made subject to such tax.

 

13.11 Judgment Currency. The obligation of Borrowers to make payments of the
principal of and interest on the Obligations and any other amounts payable
hereunder in the currency specified for such payment herein shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
that such tender or recovery shall result in the actual receipt by Bank of the
full amount of the particular currency expressed to be payable herein. The
obligation of Borrowers to make payments in the applicable currency shall be
enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the currency
expressed to be payable herein.”

 

7.                   Exhibit E of the Agreement is replaced with Exhibit E
attached to this Amendment.

 

8.                   Borrowers and Bank agree that the Fourth Amendment to Loan
and Security Agreement dated May 11, 2015 (“Fourth Amendment”) contains a
typographical error because it incorrectly provides that the Agreement was dated
March 24, 2014. The incorrect reference to “March 24, 2014” in the Fourth
Amendment is amended to read “October 2, 2013.”

 

9.                   Borrowers acknowledge and agree that within thirty (30)
days after the date of this Amendment they (a) shall execute, or cause to be
executed, and deliver to Bank all documents and agreements requested by Bank to
cause (i) Parent to become an unsecured guarantor of the Obligations and (ii)
BluePhoenix Solutions UK Ltd to become a secured guarantor of the Obligations
and to grant a first priority lien on its assets to secure the Obligations and
its guaranty, together with any other documents or information requested by Bank
in connection therewith and (b) deliver, or cause to be delivered, to Bank an
original fully executed Affirmation of Guaranties, executed by Columbia and
Prescott.

 

10.                 Unless otherwise defined, all initially capitalized terms in
this Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.

 

11.                 Borrowers represent and warrant that the representations and
warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment, and that, other than the Covenant
Violations, no Event of Default has occurred and is continuing.

 

12.                 As a condition to the effectiveness of this Amendment, Bank
shall have received, in form and substance satisfactory to Bank, the following:

 

(a)             this Amendment, executed by Borrowers;

 

(b)             Corporation Resolutions and Incumbency Certifications: Authority
to Procure Loans, executed by Borrowers; and

  

(c)             all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts.

 

13.                This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

  

[Remainder of Page Intentionally Left Blank]

 



 3 

 

 

IN WITNESS WHEREOF, Borrowers and Bank have executed and delivered this Fifth
Amendment to Loan and Security Agreement and Waiver as of the date first set
forth above.

 



  MODERN SYSTEMS CORPORATION, a Delaware corporation, formerly known as
BluePhoenix Solutions USA, Inc.         By: /s/ Matthew Bell

 

  Printed Name: Matthew Bell

 

 

Title:



CEO

 

MS MODERNIZATION SERVICES, INC., a Texas corporation, formerly known as
Sophisticated Business Systems, Inc., successor by merger to BP-AT Acquisition
LLC, formerly known as BP-AT Acquisition Corporation 

 

  By: /s/ Matthew Bell

 



  Printed Name: Matthew Bell

 

 

Title:



CEO



 

  COMERICA BANK         By: /s/ Walter Weston

 





  Printed Name: Walter Weston

 

 

Title:



VP

 

[Signature Page to Fifth Amendment to Loan and Security Agreement and Waiver
(8555258)]

 

 4 

 

 



EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank   Technology & Life
Sciences Division   Loan Analysis Department   250 Lytton Avenue   3rd Floor, MC
4240   Palo Alto CA 94301   Phone: (650) 462-6060   Fax: (650) 462-6061

 

FROM: Modern Systems Corporation and MS Modernization Services, Inc.

 

The undersigned authorized Officer of Modern Systems Corporation and MS
Modernization Services, Inc. (individually and collectively, “Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending __________, 201   with all required
covenants, including without limitation the ongoing registration of intellectual
property rights in accordance with Section 6.8, except as noted below and (ii)
all representations and warranties of Borrower stated in the Agreement are true
and correct in all material respects as of the date hereof; provided, however,
that those representations and warranties expressly referring to another date
shall be true, correct and complete in all material respects as of such date.
Attached herewith are the required documents supporting the above certification
(“Supporting Documents”). The Officer further certifies the Supporting Documents
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied form one period to the next except as explained in
an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS   REQUIRED   COMPLIES Company Prepared Monthly F/S  
Monthly, within 30 days   YES   NO Compliance Certificate   Monthly, within 30
days   YES   NO CPA Audited, Unqualified F/S for Parent   Annually, within 150
days of FYE   YES   NO Company Prepare Annual Consolidating F/S for Parent  
Annually, within 150 days of FYE (commencing 2014 FY)   YES   NO Company
Prepared Annual F/S   Annually, within 150 days of FYE   YES   NO Borrowing Base
Cert, A/R & A/P Agings   Monthly, within 30 days   YES   NO Annual Business Plan
  Annually, on or before 1/31   YES   NO Intellectual Property Report  
Quarterly within 30 days   YES   NO Audit   Semi-annual   YES   NO              
If Public:             10-Q   Quarterly, within 5 days of SEC filing (50 days)  
YES   NO 10-K   Annually, within 5 days of SEC filing (95 days)   YES   NO      
        Total amount of Borrower’s cash and investments   Amount: $
_______________   YES   NO Total amount of Borrower’s cash and investments
maintained with Bank   Amount: $ _______________   YES   NO

 

  DESCRIPTION   APPLICABLE Legal Action > $250,000 (Sect. 6.2(iv)) Notify
promptly upon notice __________   YES NO Inventory Disputes> $250,000 (Sect.
6.3) Notify promptly upon notice __________   YES NO Mergers & Acquisitions>
$250,000 (Sect. 7.3) Notify promptly upon notice __________   YES NO Cross
default with other agreements >$250,000 (Sect. 8.6) Notify promptly upon notice
__________   YES NO Judgments/Settlements > $250,000 (Sect. 8.8) Notify promptly
upon notice __________   YES NO

 

FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES                 Bank Debt
Liquidity Ratio (tested monthly commencing on the Revolving Line Increase
Effective Date)   1.10:1.00   ____:1.00   YES NO New Equity   See Sec. 6.7(b)  
$____________   YES NO Minimum EBITDA   See Sec. 6.7(c)   $____________   YES NO

  



 

 

 



FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES                 Permitted
Indebtedness for equipment leases   <$250,000   $_____________   YES NO
Permitted Investments for stock repurchase   <$250,000   $_____________   YES NO
Permitted Investments for subsidiaries   <$250,000   $_____________   YES NO
Permitted Investments for employee loans   <$250,000   $_____________   YES NO
Permitted Investments for joint ventures   <$250,000   $_____________   YES NO
Permitted Liens for equipment leases   <$250,000   $_____________   YES NO
Permitted Transfers   <$250,000   $_____________   YES NO Cash Transfer to
Parent   <$450,000   $_____________   YES NO

 

Please Enter Below Comments Regarding Violations

 

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no Credit Extensions will be made.

 

Very truly yours,

 

MODERN SYSTEMS CORPORATION, for itself and on behalf of MS Modernization
Services, Inc.

 

Authorized Signer

 

Name

 

Title

 

 

 



 

 